Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance              
        Claims 1, 3-4, 6 and 13-16 are allowed. 
1.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the turning plate of the lock mechanism having a third sloped parts formed on another side at a predetermined interval and having outward projection; the fixing plate of the lock mechanism having fourth sloped parts formed on one side thereof at a predetermined interval and having downward projections; and wherein when the outer blade is pressed down against a force of the spring by a predetermined amount and is released, the turning plate turns around an axis thereof so that the first sloped parts and the second sloped parts engage and the outer blade rotates at the second height, and when the outer blade is pressed down again by a predetermined amount and is released, the turning plate turns around the axis so that the first sloped parts and the second sloped parts engage and the outer blade is moved from the second height position to the first height position and rotates at the first height, in combination with other limitations set forth in claim 1.

              Regarding claim 1, Shimizu (7,743,508) and Shimizu (2011/0030220 A1) alone or in combination, as applied to the rejection of the claims in the Non-Final Rejection mailed on 03/13/2021, do teach above-mentioned limitations set forth in claim 1.  

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1. 
 



Comments
2.          In view of amendments to the claims rejection of the claims under 35 U.S.C. 112, first and second paragraphs, have been withdrawn. 

Conclusion
 
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
    May 27, 2021